UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE TRANSITION PERIOD FROM TO Commission file number: 33-92990; 333-149862 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdiction ofincorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. INDEX TO UNAUDITED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTSEPTEMBER 30, 2008 Page Statements of Assets and Liabilities 3 Statements of Operations 4 Statements of Changes in Net Assets 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 Statement of Investments 18 2 TIAA REAL ESTATE ACCOUNTSTATEMENTS OF ASSETS AND LIABILITIES(In thousands, except per accumulation unit amounts) September 30,2008 December 31,2007 (Unaudited) ASSETS Investments, at fair value: Real estate properties(cost: $10,035,579 and $9,804,489) $ 11,783,941 $ 11,983,715 Real estate joint ventures and limited partnerships(cost: $2,314,650 and $2,260,919) 2,960,646 3,158,870 Marketable securities: Real estate related(cost: $0 and $439,154)  426,630 Other(cost: $1,620,965 and $3,371,896) 1,619,761 3,371,866 Mortgage loan receivable(cost: $75,000 and $75,000) 71,428 72,520 Total investments(cost: $14,046,194 and $15,951,458) 16,435,776 19,013,601 Cash 305,055 6,144 Due from investment advisor  11,196 Other 556,443 201,826 TOTAL ASSETS 17,297,274 19,232,767 LIABILITIES Mortgage loans payableNote 5(principal outstanding: $1,748,870 and $1,427,857) 1,697,506 1,392,093 Payable for securities transactions 11 866 Due to investment advisor 38,298  Accrued real estate property level expenses 198,297 154,639 Security deposits held 24,331 24,632 TOTAL LIABILITIES 1,958,443 1,572,230 NET ASSETS Accumulation Fund 14,849,709 17,160,703 Annuity Fund 489,122 499,834 TOTAL NET ASSETS $ 15,338,831 $ 17,660,537 NUMBER OF ACCUMULATION UNITS OUTSTANDING
